PER CURIAM.
As the State properly concedes, the sentences imposed on the defendant pursuant to the plea agreement of October 31, 1995, do not include credit for the prison time the defendant had previously served, and a motion to correct illegal sentence, pursuant to Florida Rule of Criminal Procedure 3.800, was the appropriate vehicle to seek the correction of the trial court’s order.
Thus, the trial court erred in denying the pro se timely filed 3.800 motion. The cause *704is remanded to the trial court with directions to correct the sentence to reflect a credit for time served.